EXHIBIT 10.31 




CHANGE IN CONTROL BENEFITS AGREEMENT




This Change in Control Benefits Agreement (“Agreement”) is made and entered into
as of November 7, 2007, by and between The Steak N Shake Company, an Indiana
corporation (hereinafter referred to as the “Company”), and Jeffrey A. Blade
(hereinafter referred to as “Executive”).


WITNESSETH


WHEREAS, Executive is an executive officer of the Company and/or its
subsidiaries; and


WHEREAS, the Company believes that Executive has made and will continue to make
valuable contributions to the productivity and profitability of the Company; and


WHEREAS, the Company desires to encourage Executive to continue to make such
contributions and not to seek or accept employment elsewhere; and


WHEREAS, the Company, therefore, desires to assure Executive of certain benefits
in the event there is a Change in Control of the Company or in the case of any
termination or significant redefinition of the terms of his employment with the
Company subsequent to any Change in Control of the Company;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained and the mutual benefits herein provided, the Company and
Executive hereby agree as follows:


1.           The term of this Agreement shall be from the date hereof through
December 31, 2010; provided, however, that such term shall be automatically
extended for an additional year each year thereafter unless either party hereto
gives written notice to the other party not to so extend prior to June 30 of the
final year of the Agreement prior to such extension, in which case no further
automatic extension shall occur.


2.           As used in this Agreement, “Change in Control” of the Company
means:


(A)           The acquisition, within a 12-month period ending on the date of
the most recent acquisition, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act as in effect from time
to time) of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that the following acquisitions shall
not constitute an acquisition of control:  (i) any acquisition by a Person who,
immediately before the commencement of the 12-month period, already held
beneficial ownership of fifty percent (50%) or more of that combined voting
power; (ii) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege), (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (C) of this definition are satisfied;
 
(B)           The replacement of a majority of members of the Board of Directors
during any 12-month period, by members whose appointment or election is not
endorsed by a majority of the members of the Board of Directors prior to the
date of the appointment or election;
 
(C)           A reorganization, merger or consolidation, in each case, unless,
following such reorganization, merger or consolidation, (i) more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company common stock and outstanding Company voting securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Company stock and
outstanding Company voting securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation;
1

--------------------------------------------------------------------------------


(D)           A complete liquidation or dissolution of the Company; or
 
(E)           The sale or other disposition of all or substantially all of the
assets of the Company, other than any of the following dispositions: (i) to a
corporation with respect to which following such sale or other disposition
(1) more than sixty percent (60%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
Company voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; (ii) to a shareholder of the Company in exchange for or with respect to
its stock; (iii) to a Person that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all outstanding stock of the
Company; or (iv) to an entity, at least fifty percent (50%) or more of the total
value or voting power of which is owned, directly or directly, by the Company or
by a Person described in (iii).
 
Despite any other provision of this definition to the contrary, an occurrence
shall not constitute a Change in Control if it does not constitute a change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets of, the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Internal Revenue Code of 1986, as amended (the “Code”) and its interpretive
regulations.
 
3.           The Company shall provide Executive with the benefits set forth in
Section 6 of this Agreement upon any termination of Executive’s employment by
the Company within twelve (12) months following a Change in Control for any
reason except the following:


(A)           Termination by reason of Executive’s death.


(B)           Termination by reason of Executive’s “disability.”  For purposes
hereof, “disability” shall be defined as Executive’s inability by reason of
illness or other physical or mental disability to perform the duties required by
his employment for any consecutive ninety (90) day period.


(C)           Termination for “Cause.”  As used in this Agreement, the term
“Cause” shall mean the occurrence of one or more of the following
events:  (i) Executive’s conviction for a felony or of any crime involving moral
turpitude; (ii) Executive’s engaging in any fraudulent or dishonest conduct in
his dealings with, or on behalf of, the Company (or its affiliates);
(iii) Executive’s gross or habitual negligence in the performance of his
employment duties for the Company (or its affiliates); (iv) Executive’s material
violation of the Company’s business ethics or conflict-of-interest policies, as
such policies currently exist or as they may be amended or implemented during
Executive’s employment with the Company; or (v) Executive’s misuse of alcohol or
illegal drugs which interferes with the performance of Executive’s employment
duties for the Company or which compromises the reputation or goodwill of the
Company.


4.           Subject to the procedural conditions prescribed below, the Company
shall also provide Executive with the benefits set forth in Section 6 of this
Agreement upon any voluntary resignation of Executive if any one of the
following events occurs within twelve (12) months following a Change in Control:


(A)           A material diminution in Executive’s base compensation from the
level of such base compensation immediately prior to the Change in Control;


(B)           A material diminution in Executive's authority, duties, or
responsibilities from his authority, duties, or responsibilities immediately
prior to the Change in Control;


(C)           A material change in the geographic location at which Executive is
assigned to perform his duties and responsibilities on behalf of the Company
from such geographic location immediately prior to the Change in Control;


(D)           A material diminution in the budget over which Executive has
authority from such budget immediately prior to the Change in Control; or


(E)           Any other material breach by the Company of its obligations to
Executive under this Agreement or any other agreement prescribing the terms and
conditions of his employment.


For the Executive to be entitled to benefits because of his resignation
following the occurrence of one of the listed events, each of the following
procedural conditions must be satisfied: (i) within ninety (90) days of the
initial occurrence of the event, the Executive must give written notice to the
Company of such occurrence; (ii) the Company must have failed to remedy that
occurrence within thirty (30) days after receiving such notice, and (iii) the
Executive must resign no later than one hundred eighty (180) days after the
initial occurrence of the event.
2

--------------------------------------------------------------------------------


5.           Any termination by Company of Executive’s employment as
contemplated by Section 3 hereof (except subsection 3(A)) or any resignation by
Executive as contemplated by Section 4 hereof shall be communicated by a written
notice to the other party hereto.  Any notice given by Executive in connection
with a voluntary resignation pursuant to Section 4 or given by the Company in
connection with a termination as to which the Company believes it is not
obligated to provide Executive with benefits set forth in Section 6 hereof shall
indicate the specific provisions of this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such termination.


6.           Subject to the conditions and exceptions set forth in Section 3 and
Section 4 hereof, the following benefits, less any amounts required to be
withheld therefrom under any applicable federal, state or local income tax,
other tax, or social security laws or similar statutes, shall be paid to
Executive:


(A)           On the next regular payday following such a termination, Executive
shall be paid, at his then-effective salary, for services performed through the
date of his termination.  In addition, any earned but unpaid amount of any bonus
or incentive payment (which, for purposes of this Agreement, shall mean that
amount computed in a fashion consistent with the manner in which Executive’s
bonus or incentive plan for the year preceding the year of termination was
computed, if Executive received a bonus or incentive payment during such
preceding year in accordance with a plan or program of the Company, or, if not,
then the total bonus or incentive payment received by the Executive during such
preceding year, in either case prorated through the date of termination) shall
be paid to Executive within thirty (30) days following the termination of his
employment.


(B)  Within thirty (30) days following such a termination, Executive shall be
paid a lump sum payment of an amount equal of Executive’s current base salary
(which shall not be lower than the Executive’s base salary on the date of this
Agreement).


(C)  Within thirty (30) days following the last day of any computation period
under an incentive bonus plan or similar plan following such a termination,
Executive shall be paid a lump sum payment equal to any bonus to which Executive
would have been entitled had all requirements for earning the bonus been met,
multiplied by a fraction, the denominator of which will be the number of days in
any such computation period and the numerator of which shall be the number of
days during the computation period the Executive was employed by the
Company.  By way of example, should the computation period be one year, during
which the Executive worked 75 days before the termination, then the fraction
would be 75/365.


(D)  Should Executive be provided with the use of an automobile owned or leased
by the Company, Executive shall be entitled to continue to use such automobile
on the same terms and conditions as he/she did prior to the termination for a
period of up to sixty (60) days following such termination.


(E)  For up to twelve (12) months following such a termination, the Company
shall reimburse Executive for any amounts paid by Executive for COBRA insurance
continuation coverage, reduced by an amount equal to the payments Executive made
for such coverage immediately prior to such termination;


(F)           At any time within the first twelve (12) months following such a
termination, the Company shall, upon request, either pay for directly or
reimburse Executive for up to $15,000 for outplacement services on Executive’s
behalf.


(G)           If as of the date his employment terminates, Executive is a “key
employee” within the meaning of Section 416(i) of the Code, without regard to
paragraph 416(i)(5) thereof, and the Company has stock that is publicly traded
on an established securities market or otherwise, any payment that constitutes
deferred compensation because of employment termination will be suspended until,
and will be paid to Executive on, the first day of the seventh month following
the month in which Executive’s last day of employment occurs.  For purposes of
this Section 6, “deferred compensation” means compensation provided under a
nonqualified deferred compensation plan as defined in, and subject to,
Section 409A of the Code.


7.           Should Executive be employed by Company on the date of any Change
in Control of the Company that occurs on or prior to November 7, 2008 then
Company shall pay to Executive in a lump sum on the date of the Change in
Control or as soon thereafter as is reasonably practical, an amount equal to 30%
of Executive’s then-current annual salary (the “Salary”) on the date of the
Change in Control.  In computing the amount to be paid, the Salary shall not be
less than Executive’s annual salary on the date of this Agreement.  The payment
contemplated in this Section 7 shall be reduced by any tax or other withholdings
required by law or elected by Executive.


8.           Executive acknowledges and agrees that the Company’s payment of the
severance compensation pursuant to Sections 6 and/or 7 of this Agreement shall
be deemed to constitute a full settlement and discharge of any and all
obligations of the Company to Executive arising out of this Agreement,
Executive’s employment with the Company and/or the termination of Executive’s
employment with the Company, except for any vested rights Executive may have
under any insurance, stock option or equity compensation plan or any other
employee benefit plans sponsored by the Company.  Executive further acknowledges
and agrees that as a condition to receiving any of the severance compensation
pursuant to Section 6 or 7 of this Agreement, Executive will execute and deliver
to the Company a release agreement in form and substance reasonably satisfactory
to the Company pursuant to which Executive will release and waive any and all
claims against the Company (and its officers, directors, shareholders, employees
and representatives) arising out of this Agreement, Executive’s employment with
the Company, and/or the termination of Executive’s employment with the Company
(as applicable under the relevant Section above), including without limitation
claims under all federal, state and local laws; provided, however, that such
Release Agreement shall not affect or relinquish (a) any vested rights Executive
may have under any insurance, stock option or equity compensation plan, or other
employee benefit plan sponsored by the Company, (b) any claims for reimbursement
of business expenses incurred prior to the employment termination date, or
(c) any rights to severance compensation under Section 6 of this Agreement.


9.           Executive is not required to mitigate the amount of benefit
payments to be made by the Company pursuant to this Agreement by seeking other
employment or otherwise, nor shall the amount of any benefit payments provided
for in this Agreement be reduced by any compensation earned by Executive as a
result of employment by another employer or which might have been earned by
Executive had Executive sought such employment, after the date of termination of
his employment with the Company or otherwise.
3

--------------------------------------------------------------------------------


10.           In order to induce the Company to enter into this Agreement,
Executive hereby agrees as follows:


(A)           He will keep confidential and not improperly divulge for the
benefit of any other party any of the Company’s confidential information and
business secrets including, but not limited to, confidential information and
business secrets relating to such matters as the Company’s finances and
operations.  All of the Company’s confidential information and business secrets
shall be the sole and exclusive property of the Company.


(B)           For a period of one year after Executive’s employment with the
Company ceases, Executive shall not either on his own account or for any other
person, firm or company solicit or endeavor to cause any employee of the Company
to leave his employment or to induce or attempt to induce any such employee to
breach any employment agreement with the Company.


In the event of a breach or threatened breach by Executive of the provisions of
this Section 9, the Company shall be entitled to an injunction restraining
Executive from committing or continuing such breach.  Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach including the recovery of
damages from Executive.  The covenants of this Section 9 shall run not only in
favor of the Company and its successors and assigns, but also in favor of its
subsidiaries and their respective successors and assigns and shall survive the
termination of this Agreement.


11.           Should Executive die while any amounts are payable to him
hereunder, this Agreement shall inure to the benefit of and be enforceable by
Executive’s executors, administrators, heirs, distributees, devisees and
legatees and all amounts payable hereunder shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or if
there be no such designee, to his estate.


12.           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:




If to the Company:


The Steak N Shake Company
500 Century Building
36 South Pennsylvania Street
Indianapolis, Indiana  46204
Attention:  Chief Executive Officer
Copy to:    General Counsel


or to such other address as any party may have furnished to the other party in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


13.           The validity, interpretation, and performance of this Agreement
shall be governed by the laws of the State of Indiana.  The parties agree that
all legal disputes regarding this Agreement will be resolved in Indianapolis,
Indiana, and irrevocably consent to service of process in such City for such
purpose.


14.           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company.  No waiver by any party hereto at any time
of any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.  No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any party which are not set forth expressly in this Agreement.


15.           The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


16.           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same Agreement.


17.           This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in
Section 10 above.  Without limiting the foregoing, Executive’s right to receive
payments hereunder shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, other than a transfer by will or
by the laws of descent and distribution as set forth in Section 10 hereof, and
in the event of any attempted assignment or transfer contrary to this
Section 16, the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.


18.           Any benefits payable under this Agreement shall be paid solely
from the general assets of the Company.  Neither Executive nor Executive’s
beneficiary shall have interest in any specific assets of the Company under the
terms of this Agreement.  This Agreement shall not be considered to create an
escrow account, trust fund or other funding arrangement of any kind or a
fiduciary relationship between Executive and the Company.
4

--------------------------------------------------------------------------------


19.  This Agreement shall be interpreted and applied in a manner consistent with
any applicable standards for nonqualified deferred compensation plans
established by Section 409A of the Code and its interpretive regulations and
other regulatory guidance.  To the extent that any terms of this Agreement would
subject Executive to gross income inclusion, interest, or additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by, and shall be adjusted to the minimum extent necessary to satisfy, the
applicable Section 409A of the Code standards.


20.  This Agreement completely supersedes and replaces any other employment
agreement or other agreement covering the same terms and conditions of this
Agreement whether written or oral, between Company and Executive which was
entered into prior to the date of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


THE STEAK N SHAKE COMPANY


 
By:  /s/ Alan B.
Gilman                                                            

 
Alan B. Gilman, Interim Chief Executive Officer







                                                            /s/ Jeffrey A.
Blade                                                             
                                                    Executive Vice President,
Chief Financial and Administrative Officer
 
5

--------------------------------------------------------------------------------

